Case 1:17-cv-00877-MMS Document 73 Filed 10/25/19 Page 1of1

Gnited States Court of Federal Claims

717 MADISON PLACE, NW
WASHINGTON, DC 20439
OFFICE OF THE CLERK OF COURT
(202) 357-6406

October 25, 2019

Stephen A. Swedlow, Esquire
Quinn, Emanuel, et al.

191 North Wacker Drive
Suite 2700

Chicago, IL 60606

Inre: Common Ground Healthcare Cooperative v. United States;
Case No. 17-877 C
Dear Mr. Swedlow:

I enclose herewith the 28 U.S.C. § 2517 certified transcript of judgment, dated October
23, 2019, in the above-entitled case.

As to the procedure for obtaining payment of this judgment, please see the enclosed

instruction sheet.

Sincerely,

a = .
SSRN NO DOW +
Debbie Samler
Judicial Support Specialist

Enclosures

ce: Christopher J, Carney, Esquire
